Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The last rejection of 10/13/2021 is withdrawn in favor of this one because the examiner mistakenly examined the wrong set of claims.


Claim Objections
Claims 20 and 33 are objected to because of the following informalities:  Claims 20, 33 are identical.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Missing “;” after claim 1 in line 1.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Missing “;” after claim 12 in line 1.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  Missing “;” after claim 1 in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the vagus nerve" in lines 13, 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4-5 recites the limitation "the neurogram" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites the limitation "the neurogram" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 20 and 33-34 recites the limitation "the cervical vagus nerve" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31, 38 recites the limitation "the cytokine" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites the limitation "the vagus nerve" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,5,12-13,42 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,5,8,12-13, 42 and 45 of U.S. Patent No. 15/677080. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variant of each other.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 40, 42 and 44-45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levine et al WO 2014/169145(Applicant cited in IDS).
Regarding claims 1 and 45, Levine discloses a method for treating a subject
having a disease or disorder (Abstract- "methods for the treatment of
chronic inflammatory disorders"; para [00060]) comprising stimulating a
nerve of the subject (claim 1- "stimulating the vagus nerve using the
microstimulator") with a corrective stimulus pattern derived from a
disease-specific neurogram in an amount and manner effective to treat the
disease or disorder (para [00069]- "the activity may be a neural response
on the vagus nerve that is either an evoked potential (e.g., following or
virtually concurrent with stimulation of the vagus nerve) or a neurogram of
activity of the vagus nerve"; para [000324]- "In general, the sensing may
be analyzed to determine, in a population and/or in a specific patient,
triggering events related to inflation (or any other indication), and/or to
VNS response from the patient. Such responses may be used as triggers
to automatically or manually modify the VNS. For example, as described
in greater detail below with reference to FIGS. 54A-541I, an inflammatory
stress, such as LPI injection in a test animal, may result in a marked and
detectable change in the neurogram, including in the frequency
distribution of the neurogram during or immediately following the stress. In

signals and control operation of the microstimulator based on detected
signals or deviation from expected signal patterns"; para [000328]- "FIG.
47 is a flow chart of a method of performing closed loop vagus
nerve stimulation. In step 4700, the neural signature, from a sensed
neurogram, of the anti-inflammatory reflex is identified and the
system determines how it relates to accommodation during chronic
VNS...Once the system determines how the sensed neural signature
relates to accommodation, the system can proceed to step 4702 and
deliver therapeutic dosing based on the sensed native or evoked
vagus neurogram and/or the determined level of accommodation, where
an evoked neurogram is taken subsequent delivery of the stimulation, and
a native neurogram is taken at a time far enough removed from the
stimulation that the neurogram signal is not caused by the stimulation";
para [000330)), Levine teaches that wherein the disease or disorder is
inflammation (Abstract), Levine discloses that the disease-specific is
obtained using an animal model of the disease or disorder (para [000126]-"rat"). Levine discloses wherein corrective stimulus pattern is applied to the vagus nerve {claim 1-"stimulating the vagus nerve using the microstimulator"; claim 16).
Regarding claim 40, Levine discloses in [000319] live bacteria.
42, Levine discloses the corrective stimulus pattern is applied to the vagus nerve and wherein physiologic effect of the corrective stimulus pattern are mediated by vagal nerve afferents [0069,00324]
Regarding claim 44, Levine discloses nerve recording and/or nerve stimulation are carried out using implantable electrodes [0065, 0067- 0068]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6,29,31,38 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over  Levine et al WO 2014/169145  as applied to claim1 above, and  in view of Steinberg et al “Pro and anti-inflammatory cytokines differentially activate the sensory vagus nerve” (Applicant cited in IDS).


Regarding claims 4 and 48, Levine discloses substantially the invention as claimed but failed to teach that the neurogram is obtained in response to administration of physiologically occurring substance to a subject. However, Steinberg teaches a method for obtaining a neurogram derived from administration of physiologically occurring substance such as cytokine (page 1, para 1- “In this work, we recorded the electrical vagus nerve activity that accompanies changes in systemic inflammatory status in anesthetized adult mice. While continuously recording from the vagus nerve, mice were administered either a pro-inflammatory cytokine or the anti-inflammatory cytokine interleukin-10 (IL-10) into the peritoneal cavity. Rate and temporal parameters of the electrical activity were calculated post-acquisition... leads to increased electrical activity - termed neurograms - in the cervical vagus nerve..."). Since Steinberg teaches that the disclosed nuerograms can be used for treating 
Regarding claim 5, Levine does not teach that the neurogram is obtained
in response to administration of a cytokine or administration of glucagon,
glucose or insulin to the subject. However, Steinberg teaches a method
for obtaining a neurogram in response to administration of cytokine (page
1, para 1- "In this work, we recorded the electrical vagus nerve activity that
accompanies changes in systemic inflammatory status in anesthetized
adult mice. While continuously recording from the vagus nerve, mice were
administered either a pro-inflammatory cytokine or the anti-inflammatory
cytokine interleukin-10 (IL-10) into the peritoneal cavity. Rate and
temporal parameters of the electrical activity were calculated post-
acquisition ... leads to increased electrical activity - termed neurograms -
in the cervical vagus nerve..."). Since Steinberg teaches that the disclosed
nuerograms can be used for treating inflammation and that the
neurograms can be used for development of bio-electronic medicine (page
1, para 1), it would have been obvious to one of ordinary skill in the art to
combine the teachings of Levine with Steinberg and use neurograms
obtained in response to administration of cytokine, as taught by Steinberg for the method disclosed by Levine.
Regarding claim 6, Levine discloses substantially the invention as claimed but failed to teach that the corrective stimulus pattern is derived from a

temporal parameters of the electrical activity were calculated post-acquisition... leads to increased electrical activity - termed neurograms - in the cervical vagus nerve..."). Since Steinberg teaches that the disclosed nuerograms can be used for treating inflammation and that the neurograms can be used for development of bio-electronic medicine (page 1, para 1), it would have been obvious to one of ordinary skill in the art to combine the teachings of Levine with Steinberg and use a cytokine-specific neurogram recorded from the vagus nerve, as a corrective stimulus as taught by Steinberg for the method disclosed by Levine.
Regarding claim 29, Levine discloses treating a subject having inflammation (Abstract; para [00060]), the method comprising stimulating a cervical vagus nerve of the subject (para [00040}- “use in modulating inflammation by stimulation of the cervical vagus nerve") with a corrective stimulus pattern derived from neurogram recorded from a vagus nerve in an amount and manner effective to treat inflammation in a subject (para [00069] "the activity may be a neural response on the vagus nerve that is either an evoked potential (e.g., following or virtually concurrent with stimulation of the vagus nerve) or a neurogram of activity of the vagus nerve"; para [00324] "In general, the sensing may be analyzed to determine, in a population and/or in a specific patient, triggering events related to inflation (or any other indication), and/or to VNS 
anti-inflammatory cytokine-specific or cortisol-specific or dexamethasone-specific neurogram. However, Steinberg teaches a method for obtaining an anti-inflammatory cytokine-specific neurogram (page 1, para 1- “in this work, we

and use an anti-inflammatory cytokine-specific neurogram, as a corrective stimulus as taught by Steinberg for the method disclosed by Levine.
Regarding claim 31, Levine discloses substantially the invention as claimed but failed to disclose wherein the cytokine is an anti-
inflammatory cytokine selected from the group consisting of interleukin-4 (IL-4), interleukin-6 (IL-6), interleukin-10 (IL-10), interleukin-11 (IL-11), interleukin-13 (IL-13) and interleukin-35 (IL-35). However, Steinberg discloses that the anti
-inflammatory cytokine is interleukin-10 (IL-10) (page 1, para 1- "While continuously recording from the vagus nerve, mice were
administered... the anti-inflammatory cytokine interleukin-10 (IL-10)"). Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Levine to have anti-inflammatory cytokine is interleukin-10 (IL-10) in view of Steinberg teachings for treatment of systemic inflammatory diseases [page 1 of Steinberg].
Regarding claim 38, Levine discloses substantially the invention as claimed but failed to disclose wherein the cytokine is an inflammatory cytokine selected from the group consisting is of interleukin-1B (IL-1B) and tumor necrosis factor (TNF).
.


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Levine et al WO 2014/169145 as applied to claim 1 above, and  in view of Guzman et al US2007/0027484(Applicant cited in IDS).

Regarding claim 12, Levine does not teach controlling blood
glucose levels in a subject, the method comprising stimulating a cervical
vagus nerve of the subject with a corrective stimulus pattern derived from
a hypoglycemic- or hyperglycemic-specific neurogram recorded from a
vagus nerve in an amount and manner effective to control blood glucose
levels in a subject. Levine discloses the use of electric stimulation for
treating disease using neural signatures recorded at different states
(Abstract-“treatment of chronic inflammatory disorders”; claim 16- "A
method of closed-loop modulation of an inflammatory reflex, the
method comprising: sensing electrical activity on a vagus nerve during a
baseline,...sensing electrical activity on the vagus nerve during
an inflammatory episode; determining a neural signature for each of a
plurality of inflammatory states...determining an inflammatory state based

controlling one or more characteristic of stimulation of the microstimulator
based on the determined inflammatory state..."), while, Guzman teaches
providing stimulus to vagus nerve (Abstract) using a pre-programmed
signal generator (claim 17; para [0097]- "The IMD 100 may then generate
for each of a plurality of inflammatory states...determining an inflammatory state based on a comparison of the sensed electrical activity to a neural signature, controlling one or more characteristic of stimulation of the microstimulator based on the determined inflammatory state..."), while, Guzman teaches providing stimulus to vagus nerve (Abstract) using a pre-programmed signal generator (claim 17; para [0097]- "The IMD 100 may then generate a controlled electrical signal, based upon one or more characteristic
relating to the pancreas-related disorder(s) of the patient (block 720). This
may include a predetermined electrical signal that is preprogrammed
based upon a particular condition of a patient, such as low blood-glucose
levels, high blood-glucose levels,...") to control blood glucose levels (para
[0065]- "For example, stimulation of a sympathetic nerve, may excite
the pancreas sufficiently to stimulate the production of glucose, thereby
increasing the level of insulin in the body to control a hyperglycemic condition"). It would have been obvious to one of ordinary skill in the art, to combine the teachings of Levine and Guzman and use a hypoglycemic- or hyperglycemic-specific neurogram recorded from a vagus nerve to control blood glucose levels, because, Levine teaches that the disclosed device is based on closed-loop feedback using neural signatures recorder at different states (para [00010]; claim 16) and Guzman discloses use of stimulation of vagus nerve to modulate glucose
levels (Abstract; para [0065]), a method which has reduced side effects

Regarding claim 13, Levine in view of Guzman make obvious the
method of claim 12 and Guzman further teaches decreasing blood
glucose levels in a subject (claim 1, claim 2- "wherein said pancreatic
disorder comprises at least one of an low blood-glucose level") comprising
stimulating a cervical vagus nerve of the subject (para [0052]- "the
electrical signal 105 for nerve stimulation may be applied to the right
cervical vagus nerve") with a corrective stimulus pattern derived from a
hypoglycemic-specific, insulin-specific or cortisol-specific neurogram in an
amount and manner effective to decrease blood glucose levels in a
subject (Abstract; claim 1; para [0097]- "The IMD 100 may then generate a
controlled electrical signal, based upon one or more characteristic relating
to the pancreas-related disorder(s) of the patient (block 720). This may
include a predetermined electrical signal that is preprogrammed based
upon a particular condition of a patient, such as low blood-glucose levels,
high blood-glucose levels, levels of digestion enzymes, a hormonal
imbalance, etc.”) and Levine teaches recording from vagus nerve (claim
16- "sensing electrical activity on the vagus nerve during an inflammatory
episode”).

Claims 20 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al WO 2014/169145  as applied to claim 1 above, and further in view of Dobak, III US20110319969.

Regarding claims 20 and 33, Levine teaches that the cervical vagus nerve is stimulated with a corrective stimulus pattern recorded from a vagus nerve (claim 
modulation of an inflammatory reflex, the method comprising: sensing electrical activity on a vagus nerve during a baseline,...sensing electrical activity on the vagus nerve during an inflammatory episode; determining a neural! signature for each of a plurality of inflammatory states...determining an inflammatory state based on a comparison of the sensed electrical activity to a neural signature, controlling one or more characteristic of stimulation of the microstimluator based on the determined inflammatory state..."; para [000329}- "the characteristic
neural signature of the inflammatory reflex can be identified. Neural recordings of immunological responses to various stimuli, such as LPS challenge, TNF levels...”). However, Dobak discloses electrical activation or inhibition of the sympathetic nervous system (Abstract) and modulation of cortisol and electrical stimulation (para [0012]- "Electrical activation of a single splanchnic nerve in dogs and cows causes a frequency dependent increase in catecholamine, dopamine, and cortisol secretion. Plasma levels can be achieved that causes increased energy expenditure in adrenalectomized anesthetized pigs, cows, and dogs, acute single splanchnic nerve activation causes increased blood glucose and reduction in glycogen liver stores."). Thus, it would have been obvious to one of ordinary skills in the art to modify Levine with Dobak teachings to use cortisol-specific neurogram recorded from a vagus nerve, because Dobak
discloses the use of electric stimulation for treating conditions (Abstract) and teaches that the electric stimulation can modulate cortisol and Levine teaches .

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Levine et al WO 2014/169145   as applied to claim1 above, and further in view of Tracey et al US2009/0247934.

Regarding claim 34, Levine teaches that the cervical vagus nerve is stimulated with a corrective stimulus pattern recorded from a vagus nerve (claim 46; para [00038)]), but does not teach that the neurogram is derived from a dexamethasone-specific neurogram. However, Tracey teaches treating inflammation by stimulation of vagus nerve with simultaneous application of dexamethasone (claim 1- “treating an inflammatory response, the method comprising: stimulating a subject's inflammatory reflex to inhibit the immune response; and administering a T-cell modifying agent"; claim 7- "wherein the step of stimulating the subject's inflammatory reflex comprises stimulating the subject's vagus nerve", para [001 1] "step of administering a T-ceil
modifying agent may comprises systemic administration of the T-cell modifying agent,... administered at any time in the method, for example... during... stimulating the subject's inflammatory reflex’; para [0047]- “Agents that modulate T-cells may include immunosuppressant’s and immunomodulators. For example, agents such as glucocorticoids (e.g., dexamethasone..."). Since Tracey
discloses that T cells regulate nerve signals and dexamethasone is a T cell modifying agent (para [0007]- “Together these results indicate that T cells are required for regulation of TNF by vagus nerve signals to spleen, and identify a previously unknown role for T cells in the function of the cholinergic anti-inflammatory pathway."; para [0047}) and Levine teaches for measuring 
pattern.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a) Osorio US2014/0228900, Osorio discloses shows a neuro-stimulator which obtains a
neurogram.
(b) Wernicke et al US 5,231,988, Wernicke discloses a method and apparatus are described for treating and controlling diabetes and other systemic pancreatic endocrine disorders attributable to abnormal levels of secretion of endogenous insulin. An electrical stimulator implanted into or worn external to the patient's body is adapted, when activated, to generate a programmable electrical waveform for application to electrodes implanted on the vagus nerve of the patient. The electrical waveform is programmed using parameter values selected to stimulate or inhibit the vagus nerve to modulate the electrical activity thereof to increase or decrease secretion of natural insulin by the patient's pancreas. The stimulator is selectively activated manually by the patient in response to direct measurement of blood glucose or symptoms, or is activated automatically by programming the activation
to occur at predetermined times and for predetermined intervals during the circadian cycle of the patient. Alternatively, the automatic activation is achieved using an implanted sensor to detect the blood glucose concentration, and is triggered when the patient's blood glucose concentration exceeds or falls below a predetermined level depending on whether diabetes or hypoglycemia is being treated[abstract].



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROLAND DINGA/
Examiner
Art Unit 3792